Citation Nr: 1429204	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-21 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from November 1962 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.

In April 2013, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file.
 
Following the April 2013 hearing, the Veteran's representative submitted additional evidence along with a waiver of consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013). 


REMAND

Initially, a review of Compensation and Pension Records Interchange (CAPRI) records found in Virtual VA (electronic record) reveals VA outpatient treatment records dated through February 2013.  The most recent Supplemental Statement of the Case is dated in November 2012.  The additional VA outpatient treatment records have not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claim.  In this circumstance, the law requires that the Board return the appeal to the AOJ for initial consideration of the evidence.  As such, the Board will remand the case for AOJ initial consideration of the additional evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" veterans because of the blue color of the deep offshore waters.  They are distinguished from "Brown Water" veterans who served aboard smaller river patrol and swift boats that operated on the rivers, canals, estuaries, and delta areas making up the inland waterways of Vietnam.  "Brown Water" Navy and Coast Guard veterans receive the same presumption of herbicide exposure as Veterans who served on the ground in Vietnam.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

In this case, the Veteran asserts that he was exposed to Agent Orange or other herbicides during his period of service aboard the U.S.S. Coral Sea or the U.S.S. Parsons.  Deck logs from the U.S.S. Coral Sea dated from February 1965 to July 1965 and from the U.S.S. Parsons from July 1970 were obtained and considered by the AOJ in determining whether the Veteran's ships were among those that served in "Brown Water" of Vietnam, meaning that they steamed up rivers or river deltas, which in turn qualified those on board as having served in Vietnam for purposes of applying certain legal presumptions, including a presumption of exposure to herbicides. 

In April 2013, the Veteran's representative submitted additional evidence to specifically include deck logs from the U.S.S. Parsons from April and May 1970.  Additionally, the Veteran included "Google Earth" pin points based on information from the deck logs of the U.S.S. Parsons, alleging that the vessel had operated in "Brown Water."  As such, the additional evidence must be provided to the Joint Services Records Research Center (JSRRC) in an effort to verify whether the U.S.S. Parsons operated in the "Brown Water" of Vietnam during the Veteran's on-board service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him since service for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The AOJ should contact the JSRRC to verify whether the U.S.S. Parsons served in the "Brown Water" of Vietnam during the Veteran's service aboard the ship.  The JSRRC should be specifically provided with the deck logs from the U.S.S. Parsons from April and May 1970, as well as, "Google Earth" pin points provided by the Veteran, alleging that the vessel had operated in "Brown Water."

The findings of the JSRRC must be associated with the Veteran's claims file.  All efforts must be documented in the claims file, and must continue until it is reasonably certain that such records do not exist or that further efforts to obtain such verification would be futile.

3.  The AOJ should review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

